2017 IL 121365



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 121365)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                          BYRON BOYKINS, Appellant.



                             Opinion filed September 21, 2017.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride, Garman, and
     Burke concurred in the judgment and opinion.



                                         OPINION

¶1       The issue presented in this appeal is whether the circuit court’s plea
     admonishments regarding mandatory supervised release (MSR) were sufficient to
     satisfy the due process rights of defendant, Byron Boykins. Defendant filed a pro se
     postconviction petition in the circuit court of Cook County pursuant to the
     Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2014)), alleging that
     his due process rights were violated when the trial court failed to specifically
     admonish him that he would be required to serve a 3-year term of MSR after
     completing the 22-year prison sentence he negotiated in exchange for his plea. The
     circuit court summarily dismissed the petition. The appellate court affirmed the
     dismissal. 2016 IL App (1st) 142542-U. For the following reasons, we affirm the
     judgment of the appellate court.


¶2                                   BACKGROUND

¶3      In 2007, defendant was charged by indictment with six counts of first degree
     murder and six counts of aggravated unlawful use of a weapon (AUUW) (720 ILCS
     5/24-1.6 (West 2006)). In March 2009, defendant entered into a negotiated plea in
     which he agreed to plead guilty to first degree murder in exchange for 22 years’
     imprisonment, the dismissal of the AUUW charges, and the dismissal of a separate
     pending charge for possession of a stolen motor vehicle. Defendant was 20 years
     old at the time of the plea hearing. Prior to accepting the plea, the following
     exchange occurred:

            “THE COURT: Mr. Boykins, you’re charged with the offense of first
        degree murder. That event is alleged to have occurred on or about October the
        16th of the year of 2006, in that you, without lawful justification, intentionally
        or knowingly killed—shot and killed Carlos Mathis, M-a-t-h-i-s.

           In the State of Illinois that’s referred to as—the sentencing for that case is
        from 20 to 40—20 to 60 years in the Illinois State penitentiary. If I find that
        you’ve been found guilty of the same or greater class felony in the last ten
        years, the maximum penitentiary time in this case would be life.

           Upon your release from the penitentiary, there is a period of three years
        mandatory supervised release, sometimes referred to as parole.

           Understanding the nature of the offense and its possible penalties, how do
        you plead to this matter; guilty or not guilty?

            THE DEFENDANT: Guilty.”




                                            -2-
     The trial court then confirmed that defendant was aware of the rights he would be
     giving up by entering a guilty plea and confirmed that he was entering the plea of
     his own free will. Additionally, the court reiterated the terms of the agreement that
     “in this particular situation,” defendant was agreeing to plead guilty in exchange for
     “a period of 22[ ]years in the Illinois Department of Corrections.” Defendant
     indicated that he had no questions.

¶4       After finding that a factual basis existed for the plea, the court accepted the plea
     and ratified the agreement. Defendant waived his right to a presentence
     investigation report, but the court was informed that defendant had several juvenile
     adjudications, that he was 17 years old at the time of the occurrence, and that he had
     no prior adult arrests. The court then imposed a sentence of 22 years in prison.
     Defendant again indicated that he had no questions about the sentence. The trial
     court did not mention MSR during sentencing, and the sentencing order does not
     refer to MSR.

¶5      In April 2014, defendant filed a pro se postconviction petition alleging that his
     constitutional due process rights were substantially violated because he was not
     advised that he would be required to serve a 3-year term of MSR upon completion
     of the 22-year prison sentence that he negotiated in exchange for his plea.
     Consequently, defendant alleged that he did not receive the benefit of his bargain
     because the total time he would be required to serve would exceed the term
     specifically announced by the trial court. Defendant further asserted that he had not
     been aware of the MSR term until he heard other inmates discussing it. As a
     remedy, defendant requested that the trial court reduce his prison term by three
     years or, alternatively, remove his obligation to serve the MSR term.

¶6       The trial court summarily dismissed the petition, finding that the record
     contradicted defendant’s allegations. The court concluded that the trial court
     sufficiently admonished defendant by advising him prior to imposing the sentence
     that upon his release from prison there was a three-year period of MSR.

¶7       The appellate court affirmed, finding that the trial court’s admonishment
     satisfied due process where it “conveyed the necessary warning regarding the
     three-year term of MSR in no uncertain terms, such that an ordinary person in
     defendant’s circumstances would understand it.” 2016 IL App (1st) 142542-U,
     ¶ 15. Although the court acknowledged disagreement among the appellate court



                                              -3-
       districts on the sufficiency of Illinois Supreme Court Rule 402 (eff. July 1, 1997)
       admonitions, the court rejected defendant’s argument that due process required the
       MSR admonishment to be specifically linked with the pronouncement of the
       agreed-upon sentence. 2016 IL App (1st) 142542-U, ¶¶ 17-18. We allowed
       defendant’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. Mar. 15, 2016).


¶8                                          ANALYSIS

¶9         The Post-Conviction Hearing Act provides a method to challenge a conviction
       or sentence based on a substantial violation of constitutional rights. 725 ILCS
       5/122-1(a)(1) (West 2014). At the first stage of the proceedings, the circuit court
       must independently determine whether the petition is “frivolous or is patently
       without merit.” 725 ILCS 5/122-2.1(a)(2) (West 2014). To be summarily dismissed
       at the first stage as frivolous or patently without merit, the petition must have no
       arguable basis either in law or in fact, relying instead on “an indisputably meritless
       legal theory or a fanciful factual allegation.” People v. Hodges, 234 Ill. 2d 1, 16-17
       (2009). Meritless legal theories include those theories that are completely
       contradicted by the record. Id. at 17. We review the summary dismissal of a
       postconviction petition de novo. People v. Tate, 2012 IL 112214, ¶ 10.

¶ 10       Defendant contends that he has sufficiently alleged a substantial violation of his
       due process rights because the trial court failed to adequately admonish him
       regarding the statutorily required three-year term of MSR. He maintains that
       although the court mentioned MSR when admonishing him about the possible
       range of penalties he could receive, under the standards set forth in People v.
       Whitfield, 217 Ill. 2d 177 (2005), and People v. Morris, 236 Ill. 2d 345 (2010), the
       admonishments did not satisfy due process where the court did not “link” the
       admonishment about the MSR term with his actual agreed-upon sentence to clearly
       apprise defendant that MSR would apply to his bargained-for sentence. He argues
       that an ordinary person in his circumstances would not understand that his sentence
       included the three-year MSR term.

¶ 11       Section 5-8-1(d)(1) of the Unified Code of Corrections (Code) requires that a
       sentence for first degree murder must include a three-year MSR term in addition to
       the term of imprisonment. 730 ILCS 5/5-8-1(d)(1) (West 2008). Since the MSR
       term is statutorily mandated, it is not part of the plea bargain; the State cannot offer



                                                -4-
       to exclude it as a part of a plea negotiation, and the court has no authority to
       withhold it in imposing sentence. Whitfield, 217 Ill. 2d at 200-01.

¶ 12       The requirement that a defendant be informed of the statutorily required MSR
       term arises from Illinois Supreme Court Rule 402(a)(2), which mandates that in
       hearings on pleas of guilty, the trial court must inform the defendant and determine
       that he understands “the minimum and maximum sentence prescribed by law.” Ill.
       S. Ct. R. 402(a)(2) (eff. July 1, 1997). In Whitfield, this court explained that
       pursuant to Rule 402, “every defendant who enters a plea of guilty has a due
       process right to be properly and fully admonished.” Whitfield, 217 Ill. 2d at 188.
       Thus, before accepting a guilty plea, the trial court must substantially comply with
       Rule 402(a)(2). Id. at 195.

¶ 13       To substantially comply with Rule 402 and due process where a defendant
       enters into a negotiated plea for a specific sentence, the trial court must advise the
       defendant, prior to accepting his plea, that a term of MSR will be added to the
       sentence. Id. at 194-95. 1 Therefore, where Whitfield had bargained for a specific
       sentence, and the trial court accepted his plea without advising him that an MSR
       term would be added to the sentence, we held that Whitfield essentially received a
       sentence that was more onerous than the sentence for which he bargained, which
       violated due process notions of fundamental fairness. Id. at 201-02.

¶ 14       In Morris, we did not explicitly reach the due process issue presented here,
       finding instead that Whitfield did not apply retroactively to the Morris defendants.
       We sought to clarify, however, what information must be conveyed to ensure the
       MSR admonishments given during a plea hearing comply with the requirements of
       Rule 402 and due process after Whitfield. Morris, 236 Ill. 2d at 366. “Whitfield
       requires that defendants be advised that a term of MSR will be added to the actual
       sentence agreed upon in exchange for a guilty plea to the offense charged.” Id. at
       367. “An admonition that uses the term ‘MSR’ without putting it in some relevant
       context cannot serve to advise the defendant of the consequences of his guilty plea


          1
            A “negotiated plea of guilty is one in which the prosecution has bound itself to
       recommend a specific sentence, or a specific range of sentence, or where the prosecution
       has made concessions relating to the sentence to be imposed and not merely to the charge
       or charges then pending.” Ill. S. Ct. R. 604(d) (eff. July 1, 2006).




                                                -5-
       and cannot aid the defendant in making an informed decision about his case.” Id. at
       366.

¶ 15       To ensure that defendants understand the consequences of their plea agreement
       and to avoid prolonged litigation on the issue, we strongly encouraged trial court
       judges to follow best practices in admonishments. We stated that, “[i]deally,” the
       admonishment about MSR would (1) be explicitly linked to the sentence to which
       defendant agreed in exchange for his negotiated plea, (2) be given when reviewing
       the provisions of the plea agreement, and (3) be reiterated both at sentencing and in
       the written judgment. Id. at 367-68.

¶ 16       Nevertheless, we recognized that “there is no precise formula in admonishing a
       defendant of his MSR obligation” and that the admonition must be read in a
       practical and realistic way. Id. at 366. Consequently, we held that to satisfy due
       process, “ ‘[t]he admonition is sufficient if an ordinary person in the circumstances
       of the accused would understand it to convey the required warning.’ ” Id. (quoting
       People v. Williams, 97 Ill. 2d 252, 269 (1983)).

¶ 17       Here, the record reflects that prior to accepting defendant’s plea, the trial court
       advised defendant of the range of possible penalties for the offense to which he was
       pleading. Defendant was told that, for the offense of first degree murder, the
       sentence required a term in prison ranging between 20 and 60 years and that the
       maximum period of imprisonment could be life. He was then advised that “[u]pon
       your release from the penitentiary, there is a period of three years mandatory
       supervised release, sometimes referred to as parole.”

¶ 18       From this information, an ordinary person in defendant’s circumstances would
       understand that the penalty for the offense to which he was pleading guilty required
       a period of imprisonment in the range of at least 20 to 60 years and that any term he
       served in prison would be followed by a 3-year period of MSR. Defendant does not
       dispute, and the record reflects, that he understood the concept of MSR or parole.
       Where defendant was informed that MSR was a required part of any sentence that
       would be imposed upon his release from prison, a reasonable person would
       understand that his negotiated prison sentence would be followed by a term of
       MSR. When read in a practical and realistic manner and judged by an objective
       standard, the record reveals that defendant’s due process rights were satisfied.




                                                -6-
¶ 19       Additionally, as required by Rule 402, defendant was made aware that the
       minimum possible penalty for the offense to which he was pleading guilty was 20
       years in prison plus a 3-year term of MSR, which is a total period of 23 years. Thus,
       an ordinary person in defendant’s circumstances would understand that the
       minimum possible penalty was 23 years. Therefore, defendant’s allegation—that
       his understanding was that the full extent of his penalty was 22 years—is
       contradicted by the record.

¶ 20        Consistent with our conclusion, several post-Morris appellate court cases have
       found admonitions similar to those presented here satisfied due process. People v.
       Lee, 2012 IL App (4th) 110403, ¶¶ 4, 23 (admonition sufficient where the
       defendant was informed that “ ‘[a]ny term in prison would be followed by a period
       of mandatory, supervised release of at least three years’ ”); People v. Hunter, 2011
       IL App (1st) 093023, ¶¶ 4, 19 (admonishment that “ ‘[a]ny period of incarceration
       would be followed by a period of mandatory supervised release of two years
       following your discharge from the Department of Corrections’ ” satisfied due
       process); People v. Dorsey, 404 Ill. App. 3d 829, 831, 836-38 (2010) (affirming
       first-stage dismissal of a postconviction petition where the trial court admonished
       the defendant that “ ‘[i]f you’re sent to prison, there’s a period of mandatory
       supervised release of three years’ ”); People v. Davis, 403 Ill. App. 3d 461, 465,
       466 (2010) (admonition sufficient where the trial court advised the defendant that if
       he pleaded guilty the court was required to sentence him to between 6 and 30 years
       in the penitentiary and that he “ ‘would have to serve at least three years mandatory
       supervised release’ ” (emphasis omitted)); People v. Andrews, 403 Ill. App. 3d 654,
       656 (2010) (defendant received all of the notice and due process to which he was
       entitled regarding MSR where the trial court advised him that “ ‘[i]f convicted and
       sentenced to prison, there would then be 1 year [of MSR], or what used to be known
       as parole’ ” (emphasis omitted)); People v. Thomas, 402 Ill. App. 3d 1129, 1133-34
       (2010) (admonition sufficient where trial court advised the defendant of the range
       of penalties for each offense without the benefit of a negotiated plea and told him
       that any sentence of imprisonment would carry with it a period of MSR upon
       release from prison).

¶ 21       Those cases that have found a violation of due process are cases in which the
       MSR admonitions did not convey unconditionally that an MSR term would follow
       those bargained-for sentences. For example, in People v. Burns, 405 Ill. App. 3d




                                               -7-
       40, 42 (2010), the defendant was advised that a conviction “ ‘could result’ ” in a
       prison sentence for a period of time and that there was a “ ‘potential’ ” fine “ ‘with
       a period of three years mandatory supervised release.’ ” The court held that due
       process was not satisfied where the admonition “could have fostered a reasonable
       belief that MSR attached only to a particular contingency that might or might not
       happen.” Id. at 44-45; see also People v. Daniels, 388 Ill. App. 3d 952, 959 (2009)
       (admonition failed to satisfy Rule 402 and due process where it linked MSR “only
       to the maximum sentences authorized by law” (emphasis omitted)); People v.
       Company, 376 Ill. App. 3d 846, 850 (2007) (admonition was insufficient where the
       MSR term was phrased as a contingency); People v. Smith, 386 Ill. App. 3d 473,
       482 (2008) (insufficient admonishment where defendant was only advised that he
       could be sentenced to 20 to 60 years, he could be fined, and he could be subject to
       MSR). Moreover, to the extent that these cases have been interpreted to hold that
       Morris established a bright-line rule that to satisfy due process the admonishments
       must expressly link MSR during the pronouncement of the agreed-upon sentence,
       we reject such a rigid interpretation as inconsistent with our decision in Morris. To
       the extent that the foregoing cases applied a bright-line rule requiring a link of MSR
       to the pronouncement of the agreed-upon sentence, we expressly overrule them.

¶ 22       Our conclusion is not altered by United States ex rel. Miller v. McGinnis, 774
       F.2d 819 (7th Cir. 1985), on which defendant additionally relies. There, the trial
       court informed the defendant that an MSR term could be added to the sentences for
       his crimes other than murder. Id. at 820. The court then sentenced him to 20 years
       for the murder to run concurrently with other lesser sentences for his other crimes.
       Id. at 823. The Seventh Circuit concluded that the defendant’s due process rights
       were violated because he was told he would receive a maximum sentence of 20
       years, when in fact his sentence included the additional 3-year MSR period. Id. at
       823-24. In contrast, here the trial judge told defendant that a sentence for murder
       necessarily included a three-year term of MSR.

¶ 23       Finally, we recognize that in this case the trial court did not have the benefit of
       our guidance in Morris when it provided the Rule 402 admonishments. We trust
       that going forward the trial court will seek to follow the guidelines set forth in
       Morris to avoid any potential for confusion in the future and to insulate the plea
       from subsequent attack. Additionally, we note that the Code now requires judges to
       include MSR in their written sentencing orders. 730 ILCS 5/5-8-1(d) (West 2012).




                                                -8-
¶ 24                                  CONCLUSION

¶ 25       In sum, we hold that the summary dismissal of defendant’s postconviction
       petition was proper where the record refutes his claim that the trial court’s
       admonishment regarding the requisite statutory MSR term fell short of
       constitutional due process requirements. Accordingly, we affirm the judgment of
       the appellate court.


¶ 26      Affirmed.




                                            -9-